 1
 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
 3
 4                                                               Oct 24, 2019
                                                                     SEAN F. MCAVOY, CLERK
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF WASHINGTON
 8
 9    UNITED STATES OF AMERICA,

10                 Plaintiff,                   NO. 2:04-CR-00201-JLQ-1

11                                              MEMORANDUM OPINION AND
                   v.                           ORDER ON MOTION FOR
12                                              REDUCTION OF SENTENCE

13    ANTHONY D. JOHNSON,

14                 Defendant.

15         This matter is before the court on Defendant’s Motion For Imposition Of A
16 Reduced Sentence (ECF No. 222) filed by Attorney Matthew Campbell of the Federal
17 Defenders of Eastern Washington. The Government is represented by Russell Smoot,
18 Assistant United States Attorney. The Motion (ECF 222) is Denied in part and Granted in
19 part as provided herein.
20         I.     Background
21         On October 19, 2004, a grand jury returned a three-count Indictment against
22 Defendant: (1) conspiracy to distribute 5 or more grams of a mixture or substance
23 containing cocaine base under 21 U.S.C. §§ 841(a)(1) and 846; and (2) and (3)
24 distribution of 5 grams or more of a mixture or substance containing cocaine base under
25 21 U.S.C. § 841(a)(1). (ECF No. 1). On November 16, 2004, the grand jury returned a
26 four-count Superseding Indictment against Defendant with an additional count:


     ORDER - 1
 1 (4) possession with intent to distribute 5 grams or more of a mixture or a substance
 2 containing cocaine base under 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii). (ECF No. 21-3).
 3 On January 19, 2005, the United States Attorney filed an Information to establish
 4 Defendant’s two prior drug convictions pursuant to 21 U.S.C. § 851. (ECF No. 47).
 5          A jury trial was held, and Count 1 was dismissed at trial. (ECF No. 148). The jury
 6 returned a verdict finding Plaintiff guilty of Counts 2, 3, and 4. (ECF No. 117). Each
 7 verdict identified the amount of the substances as “5 grams or more.”
 8          Pursuant to 21 U.S.C. § 841(b)(1)(B) (2002), Defendant first faced a statutory
 9 sentencing range of no less than ten years to life on each of the convicted Counts.
10 According to the Presentence Investigation Report (PSR), Defendant was responsible for
11 8.7 grams of cocaine base on Count 2, 9.3 grams of cocaine base on Count 3, and 28.1
12 grams of cocaine base on Count 4. (ECF No. 221 at 4-5). Under the Sentencing
13 Guidelines (U.S.S.G.), that drug quantity resulted in a base Offense Level of 30. (Id.
14 at 7). Defendant received a two point increase for possessing a weapon during the
15 offenses, for a total Offense Level of 32. (Id.). Defendant’s Criminal History
16 computation established an initial Criminal History Category of III. (Id. at 15). Based on
17 this, Defendant’s Guideline Sentencing range would have been 151-188 months.
18 U.S.S.G. Ch. 5, Pt. A. (ECF No. 221 at 21).
19          Because Defendant had two prior felony drug convictions which made him a
20 Career Offender, his base Offense Level was 37 and his Criminal History Category
21 was increased to VI pursuant to U.S.S.G. § 4B1.1(b). (ECF No. 221 at 7). The final
22 calculation by the United States Probation Office used by the court was an Offense
23 Level of 37 with a Criminal History Category of VI. (Id. at 15). Defendant’s Guideline
24 Sentencing range was 360 months to life. U.S.S.G. Ch. 5, Pt. A. (ECF No. 221 at 21).
25          At the July 14, 2005 sentencing hearing, Defendant was sentenced to 240
26 months on all convicted Counts. (ECF Nos. 147, 148). In the July 22, 2005 Sentencing


     ORDER - 2
 1 Memorandum, the court discussed the Sentencing Guideline range, the recommendation
 2 of the Probation Officer in the PSR, the mandated minimum of ten years pursuant
 3 to 21 U.S.C. § 841(b)(1)(B) (2002), and the Section 3553(a) factors. (ECF No.
 4 146).
 5          Defendant appealed his judgment and sentence to the Ninth Circuit Court of
 6 Appeals. (ECF No. 153). The Ninth Circuit affirmed the judgment and sentence. (ECF
 7 No. 186). In 2008, Defendant moved pro se to have his sentence modified based on
 8 alleged ineffective assistance of counsel, a claimed unconstitutionality of his sentence,
 9 and Amendment 706 of the U.S.S.G. (ECF Nos. 188, 190, 193). His motions were
10 Denied. (ECF No. 200). In 2011, Defendant again moved pro se to have his sentence
11 modified based on Amendment 750 of the U.S.S.G. (ECF No. 201). His motion was
12 Denied. (ECF No. 208). Defendant appealed the court’s order denying modification to
13 the Ninth Circuit, (ECF N. 209), and the appellate court dismissed the appeal for failure
14 to prosecute, (ECF No. 217). Both of Defendant’s attempts to modify his sentence
15 following amendments to the guidelines were denied because Defendant’s increased
16 sentence was premised on his status as a career criminal and not the cocaine base
17 sentencing enhancements. (ECF Nos. 200, 208).
18          On April 23, 2019, Defendant moved pro se for appointment of counsel to file a
19 motion to reduce his sentence pursuant to the amendments to 21 U.S.C. § 841 made
20 retroactive by the First Step Act. (ECF No. 218). On May 1, 2019, the Federal Defenders
21 of the Eastern District of Washington and Idaho filed a Motion for appointment of
22 counsel to prepare a motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c).
23 (ECF No. 219). The court Granted both Motions and appointed the Federal Defenders of
24 the Eastern District of Washington and Idaho to represent Defendant in his Motion for a
25 reduced sentence. (ECF No. 220). On June 18, 2019, appointed counsel for Defendant
26 filed a Motion to Reduce Sentence (ECF No. 222). The Government filed a Response


     ORDER - 3
 1 (ECF No. 226), and Defendant filed a Reply (ECF No. 227). Neither party requested a
 2 hearing with oral argument be held in the matter (ECF Nos. 222, 226, 227), and the court
 3 deems such a hearing unnecessary.
 4          II.    Issues
 5          This case concerns the First Step Act in which Congress permitted a sentencing
 6 court to “impose a reduced sentence as if . . . the Fair Sentencing Act of 2010. . . were in
 7 effect at the time the covered offense was committed.” This case addresses two issues
 8 emerging from the application of the First Step Act: (1) whether in applying the First
 9 Step Act does the court consider the drug weight of conviction or the drug weight
10 identified in the PSR and (2) whether the First Step Act authorizes or requires this court
11 to conduct a plenary resentencing, which would include recalculating the Sentencing
12 Guidelines Range as if the Defendant was being sentenced for the first time under present
13 law, or whether the court is limited to reductions resulting from the Fair Sentencing Act.
14          The Government argues in its brief that the First Step Act should be applied to the
15 drug weight identified in Defendant’s PSR and Defendant is not eligible for a sentence
16 modification. The Government also argues that in the event Defendant is eligible for a
17 sentence modification, the First Step Act does not allow for a plenary resentencing,
18 Defendant’s Career Offender Status remains unchanged, and the court should exercise its
19 discretion and decline to modify the sentence (ECF No. 226).
20          III.   First Step Act
21          On December 21, 2018, the First Step Act of 2018 became law, Pub. L. No. 115-
22 391, introducing a number of criminal justice reforms. Applicable here, Section 404 of
23 the First Step Act concerns the application of [the] Fair Sentencing Act of 2010, and
24 provides the following:
25          (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
            offense” means a violation of a Federal criminal statute, the statutory penalties
26          for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010


     ORDER - 4
 1          (Public Law 111–220; 124 Stat. 2372), that was committed before August 3,
            2010.
 2
            (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
 3
            sentence for a covered offense may, on motion of the defendant, the Director of
 4          the Bureau of Prisons, the attorney for the Government, or the court, impose a
            reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010
 5          (Public Law 111–220; 124 Stat. 2372) were in effect at the time the covered
 6          offense was committed.
 7          (c) LIMITATIONS. — No court shall entertain a motion made under this section
 8          to reduce a sentence if the sentence was previously imposed or previously
            reduced in accordance with the amendments made by sections 2 and 3 of the Fair
 9          Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous
10          motion made under this section to reduce the sentence was, after the date of
            enactment of this Act, denied after a complete review of the motion on the
11          merits. Nothing in this section shall be construed to require a court to reduce any
12          sentence pursuant to this section.

13 Pub. L. No. 115-391 § 404.
14          The court acknowledges that “a judgment of conviction that includes [a sentence
15 of imprisonment] constitutes a final judgment” and may not be modified by a district
16 court except in limited circumstances. 18 U.S.C. § 3582(b). These limited circumstances
17 are set forth in 18 U.S.C. § 3582(c). Subsection (c)(1)(B) authorizes a court to “modify
18 an imposed term of imprisonment to the extent otherwise expressly permitted by statute.”
19 18 U.S.C. § 3582(c)(1)(B). The First Step Act is such a statute that allows the court to
20 modify an imposed term of imprisonment (ECF No. 226).
21          III. Drug Weight
22          The Government asserts that whether Defendant is entitled to relief under the First
23 Step Act depends on the amount of cocaine base for which he was found responsible in
24 the PSR, rather than the amount for which he was convicted. The Government argues
25 that because Defendant was found responsible for 28.1 grams on Count 4, he would still
26


     ORDER - 5
 1 be subject to the 21 U.S.C. § 841(a)(1)(B) mandatory minimum and is not entitled to
 2 relief under the First Step Act.
 3          The Supreme Court has held the Sixth Amendment to the Constitution requires any
 4 fact increasing the penalty for a crime beyond the prescribed statutory maximum, other
 5 than the fact of a prior conviction, must be submitted to a jury and proved beyond a
 6 reasonable doubt. Apprendi v. New Jersey, 530 U.S. 466, 490 (2000). Later, the Supreme
 7 Court applied Apprendi to the federal mandatory minimum and maximum sentencing
 8 provisions and held that because mandatory minimum sentences increase the penalty for a
 9 crime, any fact that increases the mandatory minimum is an element of the crime that
10 must be submitted to the jury. Alleyne v. United States, 570 U.S. 99, 116 (2013)
11 (overruling Harris v. United States, 536 U.S. 545, 122 (2002).
12          The Government argues in its brief that because § 404(b) authorizes a sentence
13 reduction for a “covered offense,” and § 404(a) defines a “covered offense” as a
14 “violation” and not as a “conviction” the court is to look to drug weight in the PSR and
15 not the drug weight in the jury’s verdict. (ECF No. 226 at 7-8). However, the ruling in
16 Alleyne made clear that in order to preserve a defendant’s Sixth Amendment right to a
17 jury trial, any fact that increases the statutory mandatory minimum sentence is an element
18 of the crime which must be submitted to the jury. 570 U.S. at 116. On Count 4, the jury
19 found Defendant guilty of possession with intent to distribute “5 grams or more of a
20 mixture or substance containing cocaine base.” (ECF No. 117 at 3). The court joins
21 others in finding that eligibility under the First Step Act is determined by looking at the
22 drug weight of conviction and not the drug weight provided in the PSR. See United
23 States v. Brown, No. 07-354, 2019 WL 1895090 at *2 (D. Minn. April 29, 2019); United
24 States v. Burk, No. 2:08-CR-63(1), 2019 WL 2863403 at *3-4 (E.D. Tenn. July 2, 2019);
25 United States v. Lutcher, 2019 WL 3006414 at *4 (E.D. La. July 10, 2019) (“Lutcher’s
26 sentence under the Fair Sentencing Act should be determined based on the fifty grams of


     ORDER - 6
 1 crack cocaine for which the jury found him guilty.”); United States v. Stanback, 377
 2 F.Supp.3d 618, 623 (W.D. Va. May 2, 2019); United States v. Simmons, 375 F.Supp.3d
 3 379, 387 (E.D.N.Y. Apr. 22, 2019) (finding that statuary penalties are determined by facts
 4 submitted to a grand jury, trial jury, or established by a guilty plea while findings by a
 5 judge may be used to determine a sentence within the statutory penalties and cannot
 6 change “the mandatary minimum sentence now applicable”); United States v. Laguerre,
 7 No. 5:02-CR-30098-3, 2019 WL 861417 (W.D. Va., Feb. 22, 2019 (relying without
 8 discussion on charged drug weight rather than PSR weight to find defendant eligible for
 9 relief).
10            IV.   Career Offender Status
11            Defendant argues that the First Step Act allows for a plenary resentencing and he
12 should no longer qualify as a Career Offender (ECF No. 222). In contrast, the
13 Government argues the court’s authority to modify a sentence already imposed is limited
14 and does not allow for a plenary resentencing (ECF No. 226).
15            The underlying facts are not in dispute, leaving the court to decide only the legal
16 effect of the First Step Act. As set forth above, Defendant’s offense is covered by Section
17 404(a) Section 2 of the Fair Sentencing Act amended 21 U.S.C. § 841(b)(1)(B)(iii) by
18 increasing the cocaine base amount for the statutory mandatary minimum sentence of ten
19 years from 5 grams to 28 grams. See Fair Sentencing Act of 2010, Pub. L. No. 111-220, §
20 2, 124 Stat. 2372, 2372 (2010). Defendant committed his offenses under that statute in
21 August and October of 2004, prior to the Fair Sentencing Act. The Fair Sentencing Act
22 subjects his offense to a statutory maximum of 30 years instead of the previous term of
23 life. Compare 21 U.S.C. § 841(b)(1)(c), with 21 U.S.C. § 841(b)(1)(B)(iii). The
24 Guidelines range is now 262-327 months.
25            Defendant claims that he is entitled to a plenary resentencing and that he would no
26 longer qualify as a Career Offender under United States v. Franklin, 904 F.3d 793 (9th


     ORDER - 7
 1 Cir. 2018) (holding that “Washington’s drug trafficking law is thus not categorically a
 2 ‘serious drug offense’ under the ACCA”), United States v. Brown, 879 F.3d 1043 (9th
 3 Cir. 2018) (holding that “Washington conspiracy is explicitly more broad than the
 4 generic federal definition), and United States v. Valdivia-Flores, 876 F.3d 1201 (9th
 5 Cir. 2017) (holding that Washington’s drug-trafficking statute was not categorically an
 6 “aggregated felony” under the Immigration and Nationality Act because the state statute
 7 applied to any act done “with the knowledge that it will promote or facilitate the
 8 commission of a crime” making it broader than the federal law, which required “specific
 9 intent”). (ECF No. 222).
10          Defendant’s argument has several components. First, he claims it is significant
11 that Section 404(b) of the First Step Act requires the district court to “impose” a
12 reduced sentence, rather than to “modify” one. The word “impose” is used elsewhere
13 to describe the original sentencing of a defendant: Section 3553(a) directs that a
14 district court, “in determining the particular sentence to be imposed, shall consider . . .
15 the applicable category of offense committed by the applicable category of defendant
16 as set forth in the guidelines.” 18 U.S.C. § 3553(a). Section 3553(c) states that “The
17 court, at the time of sentencing, shall state in open court the reasons for its imposition
18 of the particular sentence.” 18 U.S.C. § 3553(c). Section 3661 states that “No limitation
19 may be placed on the information concerning the background, character, and conduct of a
20 person convicted of an offense which a court . . . may receive and consider for the
21 purpose for imposing an appropriate sentence.” 18 U.S.C. § 3661. Defendant argues that
22 because Congress used the word “impose,” and did not make eligibility for a new
23 sentence conditional upon a reduced Guideline Range, the court is required to resentence
24 Defendant, meaning a new calculation of his Guidelines Offense Level including his
25 Career Offender enhancement (ECF No. 222 at 12-13).
26


     ORDER - 8
 1          Second, Defendant contrasts two of the three ways a court can modify a sentence
 2 under 18 U.S.C. § 3582(c). Defendant refers to the section of the Sentencing Guidelines
 3 governing reducing sentences under Section 3582(c)(2) due to amended Guidelines. It
 4 states that the new proceedings “do not constitute a full resentencing of the defendant.”
 5 U.S.S.G. § 1B1.10(a)(3). He contrasts this to Section 3582(c)(1)(B) which authorizes a
 6 court to “modify an imposed term of imprisonment to the extent otherwise permitted by
 7 statute,” and does not trigger the U.S.S.G. language precluding a full resentencing (ECF
 8 No. 222 at 8-11). Tying all this together, he argues any relief provided by the First Step
 9 Act is not limited by the recalculated guideline range (Id. at 11).
10          The Fifth Circuit addressed this issue in United States v. Hegwood, stating that
11 when the court interprets a statute, it starts with the text. 934 F.3d 414, 418 (5thCir.
12 2019) citing POM Wonderful LLC v. Coca-Cola Co., 573 U.S. 102, 113 (2014). The
13 Circuit Court then broke down the text of the First Step Act:
14          Beginning in Section 404(a), the First Step Act’s application is limited to
            a “‘covered offense’ [which] means a violation of a Federal criminal statute,
15          the statutory penalties for which were modified by section 2 or 3 of the
16          Fair Sentencing Act of 2010.” 132 Stat. At 5222. Section 404(b) then states that
            the court may reduce a sentence for a covered offense, giving it discretion.
17          Section 404(b) then sets the ground rules: the reduced sentence may be imposed
            “as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at
18          the time the covered offense was committed.” Id. Section 2 of the Fair
19          Sentencing Act increases the amount of cocaine base required to impose certain
            mandatory minimum sentences, which the act titled “Cocaine Sentencing
20          Disparity Reduction.” See Fair Sentencing Act § 2. Section 3 eliminated a
21          mandatory minimum sentence for simple possession of cocaine base. See id.
            at § 3.
22 Id.
23          “[T]he First Step Act grants a district judge limited authority to consider reducing a
24 sentence previously imposed.” Hegwood, 934 F.3d at 418. In statutory construction, the
25 expression of one thing generally excludes another. TRW Inc. V. Andrews, 534 U.S. 19,
26 28-29 (2001). The express back-dating of only Sections 2 and 3of the Fair Sentencing


     ORDER - 9
 1 Act of 2010 – allowing a court to impose a reduced sentence “as if” those two sections
 2 were in effect “at the time the covered offense was committed” – demonstrates that
 3 Congress did not intend for a new, plenary resentencing.
 4          A court is authorized to “modify an imposed term of imprisonment to the extent
 5 otherwise expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B). As addressed
 6 above, the First Step Act only authorizes the court to modify a sentence “as if” sections 2
 7 and 3 of the Fair Sentencing Act of 2010 were in effect at the time the covered offense
 8 was committed. Therefore, the court finds Defendant is not entitled to a plenary
 9 resentencing, and his status as a Career Offender is unchanged.
10          V.     Modified and Reduced Sentence
11          In determining the appropriate sentence in this matter, and the reduction herein,
12 the court has considered the Guideline Range and also, pursuant to United States v.
13 Booker, 125 S. Ct. 738 (2005), has been guided by the factors set forth in 18 U.S.C. §
14 3553(a) which directs the court to “impose a sentence sufficient, but not greater than
15 necessary” to comply with the purposes of that statute. The court has determined it is
16 appropriate under the statute and for the reasons set forth in the Sentencing Memorandum
17 (ECF No. 146) and concludes the Judgment in this case (ECF No. 148) filed July 22,
18 2005 should be amended to reduce the total term of imprisonment on page two of the
19 Judgment from 240 months to 228 months. All other terms and conditions of the
20 Judgment, including supervised release and its conditions, shall remain as set forth in the
21 original Judgment.
22          IT IS ORDERED AS FOLLOWS:
23          1. The Judgment (ECF No. 148) is amended to reduce the total term of
24 incarceration to 228 months.
25          2. All other terms and conditions, including supervised release and its conditions,
26 shall remain as set forth in the original Judgment.


     ORDER - 10
1         3. The Clerk shall enter this Order and forward copies to counsel and the United
2 States Probation Office.
3         4. The United States Probation Office shall provide a copy of this Order to the
4 United States Bureau of Prisons.
5         Dated this 24th day of October, 2019.
6
7                                 s/ Justin L. Quackenbush
                                JUSTIN L. QUACKENBUSH
8                        SENIOR UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     ORDER - 11
